1

2

3
                                                                          JS-6
4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   MICHAEL GRECCO PRODUCTIONS,                )   Case No. CV 18-7468 FMO (PLAx)
     INC.,                                      )
12                                              )
                         Plaintiff,             )
13                                              )   JUDGMENT
                  v.                            )
14                                              )
     SINA.COM ONLINE, et al.,                   )
15                                              )
                         Defendants.            )
16                                              )
                                                )
17

18         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice

19   Dated this 5th day of June, 2019.

20                                                                     /s/
                                                               Fernando M. Olguin
21                                                         United States District Judge

22

23

24

25

26

27

28
